DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment 
Applicant's response to the last Office Action, filed on 4/18/2022 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claim 1 has been considered but are moot in view of the new grounds of rejection. 

	
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim 12 element is vague and indefinite because it is not clear what is a normal; “along a normal to the material boundary surface”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 11, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GAL-YAM et al. (US 2018/0232596).

Regarding claim 1, Gal-Yam teaches a computer-implemented method for determining errors in at least one parameter of the object derived from a digital representation of an object (see para. 0144, 0152-0153, 0157, where Gal-Yam discusses detection of objects and Point Spread Function (PSF) of the image), 
wherein the digital representation comprises a number of pixels arranged on a grid (see para. 0091, 0282, 0284), wherein at least one item of image information that quantifies a material-specific value of the object at the position of the pixel is assigned to a pixel (see para. 0124, 0157, where Gal-Yam discusses detection of objects, the detecting is responsive to positive and/or negative predetermined thresholds for the physical property),
wherein the image information results from a metrological mapping of the object, and is overlaid with statistical noise (see para. 0144, 0149, where Gal-Yam discusses detection of objects over background noise), 
wherein as a result of the metrological mapping of the object, the image information of a first pixel is correlated to the image information of pixels within a surroundings of the first pixel defined by a correlation length of the image information, wherein the method comprises the following steps: ascertainment of the object representation (see para. 0157, where Gal-Yam discusses detecting objects whose shape was convolved with PSF),
ascertainment of the correlation length of the object representation (see para. 0175, where Gal-Yam discusses obtaining the correlation length that is the PSF width sampled by at least two pixels.  The examiner notes that “object representation” is broad and the specification states that the correlation length is the width of a point spread function),
ascertainment of a first subset of pixels from the number of pixels, wherein the pixels of the first subset of pixels are spaced apart from one another in the object representation by at least the correlation length (see para. 0175, where Gal-Yam discusses obtaining the correlation length that is the PSF width sampled by at least two pixels),
ascertainment of the at least one parameter from the image information of the first subset of pixels (see para. 0212, 0293, 0259, where Gal-Yam discusses obtaining registration, color refraction, and noise. The examiner notes that the term “parameter” is very broad and may be any image information), and
ascertainment of an error for the at least one parameter ascertained from the image
information of the first subset of pixels (see para. 0212, where Gal-Yam discusses registration error, color refraction systemic errors, and small-scale flat-fielding errors).

Regarding claim 2, Gal-Yam teaches characterized in that the ascertainment of the error contains the ascertainment of the magnitude of the statistical noise of image information of the pixels, wherein the error in the image information is derived from the magnitude of the statistical noise (see para. 0190, 0316, 0319, 0322, where Gal-Yam discusses Gaussian background image noise).

Regarding claim 3, Gal-Yam teaches characterized in that the magnitude of the statistical noise is determined from the image information of the pixels (see para. 0190, 0316, 0319, 0322, where Gal-Yam discusses noise from pixel data).

Regarding claim 4, Gal-Yam teaches characterized in that the magnitude of the statistical noise is the standard deviation of the amplitude of the statistical noise (see para. 0062, where Gal-Yam discusses standard deviation of noise).

Regarding claim 5, Gal-Yam teaches characterized in that the standard deviation of the amplitude of the statistical noise for a pixel of the object representation is determined from the image information of pixels within a defined surroundings around the pixel (see para. 0062, where Gal-Yam discusses standard deviation of noise).

Regarding claim 6, Gal-Yam teaches characterized in that the method comprises the division of the object representation into at least two subregions, wherein the correlation length for the pixels of one of the partial region is ascertained separately for each of the partial regions (see para. 0175, where Gal-Yam discusses obtaining the correlation length that is the PSF width sampled by at least two pixels).

Regarding claim 7, Gal-Yam teaches characterized in that the correlation length is the correlation length of the noise of the image information of the pixels (see para. 0175, where Gal-Yam discusses obtaining the correlation length that is the PSF width sampled by at least two pixels of an object).


Regarding claim 9, Gal-Yam teaches characterized in that the ascertainment of the correlation length contains the ascertainment of the autocorrelation of the noise that overlays the image information (see para. 0175, where Gal-Yam discusses obtaining the correlation length that is the PSF width sampled by at least two pixels of an object).

Regarding claim 11, Gal-Yam teaches characterized in that the correlation length is a width of a point spread function of the digital representation (see para. 0175, where Gal-Yam discusses PSF width sampled by at least two pixels).

Claim 14 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer program product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gal-Yam et al. (US 2018/0232596) in view of Trobaugh et al. (US 2002/0075383).

Regarding claim 12, Gal-Yam teaches ascertainment of the width of the point spread function (see para. 0175, where Gal-Yam discusses PSF width sampled by at least two pixels).  Gal-Yam does not expressly teach characterized in that the ascertainment of the correlation length comprises the following steps: ascertainment of a second subset of pixels, wherein the image information of the second subset of pixels represents at least a material boundary surface of the object, ascertainment of a curve of the image information of the second subset of pixels along a normal to the material boundary surface, ascertainment of the point spread function from the ascertained curve of the image information.
However, Trobaugh teaches characterized in that the ascertainment of the correlation length comprises the following steps: ascertainment of a second subset of pixels, wherein the image information of the second subset of pixels represents at least a material boundary surface of the object, (see para. 0027, 0029-0030, where Trobaugh discusses generating a three-dimensional volume image data of object),
ascertainment of a curve of the image information of the second subset of pixels along a normal to the material boundary surface (see para. 0027, 0029-0030, where Trobaugh discusses generating a Gaussian curve of object image data),
ascertainment of the point spread function from the ascertained curve of the image information (see para. 0030, 0048, where Trobaugh discusses point spread function associated with the Gaussian curve).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gal-Yam with Trobaugh to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform image noise detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gal-Yam in this manner in order to improve image noise detection using the well-known point spread function associated with Gaussian curve that models the errors in optics such as blur or noise.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gal-Yam, while the teaching of Trobaugh continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating Gaussian curve associated with the point spread function to properly determine image errors.   The Gal-Yam and Trobaugh systems perform image error detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over GAL-YAM et al. (US 2018/0232596) in view of Yin et al. (US 7,215,732).

Regarding claim 13, Gal-Yam does not expressly teach characterized in that the metrological mapping is a computer tomographic measurement, wherein an item of image information of a pixel describes the local x-ray absorption of the object at the position of the pixel.  However, Yin teaches characterized in that the metrological mapping is a computer tomographic measurement, wherein an item of image information of a pixel describes the local x-ray absorption of the object at the position of the pixel (see col. 8 lines 8-50, where Yin discusses x-ray absorption of an object). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Gal-Yam with Yin to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform image noise detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Gal-Yam in this manner in order to improve image noise detection in x-ray using the well-known point spread function that models the errors in optics such as blur or noise.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Gal-Yam, while the teaching of Yin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the point spread function to properly determine image errors from x-ray absorbed image data.   The Gal-Yam and Yin systems perform image error detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “characterized in that the correlation length of the noise that overlays the image information is ascertained from the image information of pixels of a subregion of the object representation, wherein the image information within the subregion maps a homogeneous region of the represented object.”

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “characterized in that the ascertainment of the autocorrelation comprises the ascertainment of the spectral power density of the image information and/or of the noise that overlays the image information, and the performance of a Fourier analysis of the spectral power density.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663